DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-16 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet).

Claim 1
Chauvet discloses a method for detecting changes in a manufacturing field system (Chauvet, Para [0044], [0185] - - An event detection component that detect changes in a manufacturing system with field process devices.) comprising a first network processing data regarding one or more manufacturing machines (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.), and a second network managing a plurality of programmable logic controllers (PLCs) connected to the one or more manufacturing machines (Chauvet, Para [0054] - - A device/second network managing a plurality of PLCs connected to field process devices/”manufacturing machines”.), the method comprising: monitoring the plurality of PLCs through the second network, each of the PLCs associated with the one or more manufacturing machines (Chauvet, Para [0054] - - The device/second network monitoring the plurality of PLCs connected to field process devices/”manufacturing machines”.); and for the monitoring indicating a change in the second network, the change comprising one or more of a different manufacturing machine associated with one of the plurality of PLCs. (Chauvet, Para [0106] - - Monitoring automation equipment connected to the device and/or management networks to discover new devices/”different manufacturing machine” as they connect to a network.) updating a hierarchy of the manufacturing field system based on the change. (Chauvet, Para [0151-152] - - Updating a topological hierarchy of the manufacturing system with the addition/change of a new field process device.)

Claim 7
Chauvet discloses a non-transitory computer readable medium, storing instructions for detecting changes in a manufacturing field system (Chauvet, Para [0044], [0185], [0235] - - A non-transitory computer readable medium storing instructions for detecting changes in a manufacturing system with field process devices) comprising a first network processing data regarding one or more manufacturing machines (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.), and a second network managing a plurality of programmable logic controllers (PLCs) connected to the one or more manufacturing machines (Chauvet, Para [0054] - - A device/second network managing a plurality of PLCs connected to field process devices/”manufacturing machines”.), the method comprising: monitoring the plurality of PLCs through the second network, each of the PLCs associated with the one or more manufacturing machines (Chauvet, Para [0054] - - The device/second network monitoring the plurality of PLCs connected to field process devices/”manufacturing machines”.); and for the monitoring indicating a change in the second network, the change comprising one or more of a different manufacturing machine associated with one of the plurality of PLCs (Chauvet, Para [0106] - - Monitoring automation equipment connected to the device and/or management networks to discover new devices/”different manufacturing machine” as they connect to a network.), updating a hierarchy of the manufacturing field system based on the change. (Chauvet, Para [0151-152] - - Updating a topological hierarchy of the manufacturing system with the addition/change of a new field process device.)

Claim 13
Chauvet discloses an apparatus configured for detecting changes in a manufacturing field system (Chauvet, Para [0044], [0185] - - An event detection component that detect changes in a manufacturing system with field process devices.) comprising a first network processing data regarding one or more manufacturing machines (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.), and a second network managing a plurality of programmable logic controllers (PLCs) connected to the one or more manufacturing machines (Chauvet, Para [0054] - - A device/second network managing a plurality of PLCs connected to field process devices/”manufacturing machines”.), the method comprising: monitoring the plurality of PLCs through the second network, each of the PLCs associated with the one or more manufacturing machines (Chauvet, Para [0054] - - The device/second network monitoring the plurality of PLCs connected to field process devices/”manufacturing machines”.); and for the monitoring indicating a change in the second network, the change comprising one or more of a different manufacturing machine associated with one of the plurality of PLCs (Chauvet, Para [0106] - - Monitoring automation equipment connected to the device and/or management networks to discover new devices/”different manufacturing machine” as they connect to a network.), updating a hierarchy of the manufacturing field system based on the change. (Chauvet, Para [0151-152] - - Updating a topological hierarchy of the manufacturing system with the addition/change of a new field process device.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) as applied to Claims 1, 7, and 13 above, and in view of Grewal, US Patent Pub. US 20130097545 A1 (hereinafter Grewal).

Claim 2
Chauvet discloses all the limitations of the base claims as outlined above.  
Chauvet further discloses the first network processes data in accordance to the status of the manufacturing field system. (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.)
But Chauvet fails to specify providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system.
However Grewal teaches providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system. (Grewal, Para [0011], [0034-35] - - Updating a hierarchy of the industrial environment/“manufacturing field system” with data/message detailing the addition or removal of an asset.)
Chauvet and Grewal are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as taught by Grewal.  


Claim 8
Chauvet discloses all the limitations of the base claims as outlined above.  
Chauvet further discloses the first network processes data in accordance to the status of the manufacturing field system. (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.)
But Chauvet fails to specify providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system.
However Grewal teaches providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system. (Grewal, Para [0011], [0034-35] - - Updating a hierarchy of the industrial environment/“manufacturing field system” with data/message detailing the addition or removal of an asset.)
Chauvet and Grewal are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as taught by Grewal.  


Claim 14
Chauvet discloses all the limitations of the base claims as outlined above.  
Chauvet further discloses the first network processes data in accordance to the status of the manufacturing field system. (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.)
But Chauvet fails to specify providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system.
However Grewal teaches providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system. (Grewal, Para [0011], [0034-35] - - Updating a hierarchy of the industrial environment/“manufacturing field system” with data/message detailing the addition or removal of an asset.)
Chauvet and Grewal are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as taught by Grewal.  
.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) as applied to Claims 1, 7, and 13 above, and in view of Motoyama et al., US Patent Pub. US 20040255023 A1 (hereinafter Motoyama).

Claim 3
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs; processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines.
However Motoyama teaches monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC status behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines (Motoyama, Para ; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).

Claim 9
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs; processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines.
However Motoyama teaches monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC status behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  


Claim 15
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs; processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines.
However Motoyama teaches monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC status behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) as applied to Claims 1, 7, and 13 above, and in view of Schneider et al., US Patent Pub. US 20180316719 A1 (hereinafter Schneider).

Claim 4
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information.
However Schneider teaches processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata/features and periodic properties/sequences from communications between master and slave PLCs on an industrial control system network/”communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs”.); for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information. (Schneider, Para [0058-60] - - Updating a network topology databases/”repository of features and periodic sequences” with information concerning metadata/features and periodic properties/sequences associated with PLCs detected on the industrial control system network.)
Chauvet and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and 
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as suggested by Schneider (Para [0018]).

Claim 10
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information.
However Schneider teaches processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata/features and periodic properties/sequences from communications between master and slave PLCs on an industrial control system network/”communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs”.); for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information. (Schneider, Para [0058-60] - - Updating a network topology databases/”repository of features and periodic sequences” with information concerning metadata/features and periodic properties/sequences associated with PLCs detected on the industrial control system network.)
Chauvet and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as suggested by Schneider (Para [0018]).

Claim 16
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information.
However Schneider teaches processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata/features and periodic properties/sequences from communications between master and slave PLCs on an industrial control system network/”communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs”.); for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information. (Schneider, Para [0058-60] - - Updating a network topology databases/”repository of features and periodic sequences” with information concerning metadata/features and periodic properties/sequences associated with PLCs detected on the industrial control system network.)
Chauvet and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest .


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) as applied to Claims 1, 7, and 13 above, and in view of Motoyama et al., US Patent Pub. US 20040255023 A1 (hereinafter Motoyama), in further view of Schneider et al., US Patent Pub. US 20180316719 A1 (hereinafter Schneider)

Claim 5
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput.
However Motoyama teaches monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC network behavior using an object identifier get request issued to multiple devices/PLCs.);
processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple ; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).
But the combination of Chauvet and Motoyama fails to specify information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs.
However Schneider teaches information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs. (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata and periodic properties/”information associated with throughput“ from communications between a master/higher PLC and slave PLCs on an industrial control system network.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Motoyama, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs, as suggested by Schneider (Para [0018]).

Claim 11
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput.
However Motoyama teaches monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC network behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Processing ; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).
But the combination of Chauvet and Motoyama fails to specify information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs.
However Schneider teaches information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs. (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata and periodic properties/”information associated with 
Chauvet, Motoyama, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Motoyama, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs, as suggested by Schneider (Para [0018]).

Claim 17
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput.
However Motoyama teaches monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC network behavior using an object identifier get request issued to multiple ; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).
But the combination of Chauvet and Motoyama fails to specify information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs.
However Schneider teaches information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs. (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing 
Chauvet, Motoyama, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Motoyama, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs, as suggested by Schneider (Para [0018]).


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) as applied to Claims 1, 7, and 13 above, and in view of Di Pietro et al., US Patent Pub. US 20170099310 A1 (hereinafter Di Pietro). 

Claim 6
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify for first values associated with the one or more manufacturing machines, the plurality of PLCs or a higher PLC managing the plurality of PLCs from the monitoring being different from second values associated with the one or more manufacturing machines, the plurality of PLCs, or the higher PLC from a repository managing an arrangement pattern of the manufacturing field systems, determining that the monitoring indicates a change.
However Di Pietro teaches for first values associated with the one or more machines from the monitoring being different from second values associated with the one or more machines from a database managing an arrangement pattern of the machine systems, determining that the monitoring indicates a change. (Di Pietro, Para [0036], [0054-56] - - Observing behavioral changes from modeled/first data values associated with a network machine to a newer/second data value associated with the network machine determined from the aggregated flows records/database that indicate a change has occurred.)
Chauvet and Di Pietro are analogous art because they are from the same field of endeavor.  They relate to network monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above network monitoring system, as taught by Chauvet, and incorporating the determination that a change has occurred by comparing modeled data values to newer data values, as taught by Di Pietro.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate anomaly detection results by using the determination that a change has occurred by comparing modeled data values to newer data values, as suggested by Di Pietro (Abstract).
 
Claim 12
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify for first values associated with the one or more manufacturing machines, the plurality of PLCs or a higher PLC managing the plurality of PLCs from the monitoring being different from second values associated with the one or more manufacturing machines, the plurality of PLCs, or the higher PLC from a repository managing an arrangement pattern of the manufacturing field systems, determining that the monitoring indicates a change.
However Di Pietro teaches for first values associated with the one or more machines from the monitoring being different from second values associated with the one or more machines from a database managing an arrangement pattern of the machine systems, determining that the monitoring indicates a change. (Di Pietro, Para [0036], [0054-56] - - Observing behavioral changes from modeled/first data values associated with a network machine to a newer/second data value associated with the network machine determined from the aggregated flows records/database that indicate a change has occurred.)
Chauvet and Di Pietro are analogous art because they are from the same field of endeavor.  They relate to network monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above network monitoring system, as taught by Chauvet, and incorporating the determination that a change has occurred by comparing modeled data values to newer data values, as taught by Di Pietro.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate anomaly detection results by using the determination that a change has occurred by comparing modeled data values to newer data values, as suggested by Di Pietro (Abstract).

Claim 18
Chauvet discloses all the limitations of the base claims as outlined above.  
But Chauvet fails to specify for first values associated with the one or more manufacturing machines, the plurality of PLCs or a higher PLC managing the plurality of PLCs from the monitoring being different from second values associated with the one or more manufacturing machines, the plurality of PLCs, or the higher PLC from a repository managing an arrangement pattern of the manufacturing field systems, determining that the monitoring indicates a change.
However Di Pietro teaches for first values associated with the one or more machines from the monitoring being different from second values associated with the one or more machines from a database managing an arrangement pattern of the machine systems, determining that the monitoring indicates a change. (Di Pietro, Para [0036], [0054-56] - - Observing behavioral changes from modeled/first data values associated with a network machine to a newer/second data value associated with the network machine determined from the aggregated flows records/database that indicate a change has occurred.)
Chauvet and Di Pietro are analogous art because they are from the same field of endeavor.  They relate to network monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above network monitoring system, as taught by Chauvet, and incorporating the determination that a change has occurred by comparing modeled data values to newer data values, as taught by Di Pietro.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate anomaly detection results by using the determination that a change has occurred by comparing modeled data values to newer data values, as suggested by Di Pietro (Abstract).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McIntyre et al., US Patent Pub. US 20110172965 A1 relates to claims 1-2, 7-8, and 13-14 regarding PLCs, hierarchal equipment layouts, and detection of changes to network connected equipment. 
Hylden et al., US 6799080 B1 elates to claims 1, 7, and 13 regarding PLCs, industrial control systems, and configuration of deployed PLCs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119